Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 1, Yamaoka (U.S. Pub. No. 2016/0320624) discloses a display device (Yamaoka, HUD device 100, Figures 1 and 2) comprising: 
a display (Yamaoka, projector 22, Figures 1 and 2) configured to display a video (Yamaoka, The projector 22 is a liquid crystal projector transmitting a light from an internal light source through a liquid crystal panel 22a on a surface of the projector 22 to form an image, and projects a light of the image toward the plane mirror 24 as an optical beam. Figure 2, ¶ [0026]); 
a concave mirror (Yamaoka, concave mirror 26, Figure 2) configured to reflect a video display 5light of the video displayed on the display toward a reflection part (Yamaoka, windshield 3, Figures 1 and 2) that is formed in a curved shape and that faces a viewer (Yamaoka, the image projected by the HUD device 100 is visually recognized as a virtual image 10 by occupant's eye 7 in a viewing area 12 in an interior of the vehicle 1.  In other words, a light of the image reflected on the windshield 3 reaches the position of the occupant's eye 7, and the occupant perceives the light. Figures 1 and 2, ¶ [0022]) (Yamaoka, the concave mirror 26 reflects the light of the image from the plane mirror 24 toward the windshield 3 of the vehicle 1 located above the HUD device 100 through the dust-proof sheet 28. Figure 2, ¶ [0028]); and 
a housing in which the display and the concave mirror are assembled (Yamaoka, a housing 40 that houses the optical system 20 to transmit the light of the image from the concave mirror 26 toward the windshield 3 of the vehicle 1 Figure 1, ¶ [0030])(Yamaoka, the optical system 20 includes a projector 22, a plane mirror 24, a concave mirror 26, and a dust-proof sheet 28. Figure 1, ¶ [0025]); and
a transmission part (Yamaoka, dust-proof sheet 28, Figures 1 and 3) that is formed in a rectangular shape (Yamaoka, dust-proof sheet 28 is formed into a plate shape, Figure 3, ¶ [0030]) and arranged above the concave mirror (Yamaoka, concave mirror 26, Figures 1-3), that transmits the video display light that is 15reflected by the concave mirror and travels toward the reflection part (Yamaoka, the concave mirror 26 reflects the light of the image from the plane mirror 24 toward the windshield 3 of the vehicle 1 located above the HUD device 100 through the dust-proof sheet 28. Figure 2, ¶ [0028]), As shown in figure 3 of Yamaoka, the dust-proof sheet 28 has a rectangular shape within the housing 40.
wherein 
the concave mirror (Yamaoka, concave mirror 26, Figure 2)  is arranged such that 10an angle of the concave mirror with respect to the housing is adjustable by rotating the concave mirror on a reference plane of the housing in accordance with a relative positional relationship among the housing, the reflection part, and the viewer both in the case in which the viewer is located at the first position and the in case in which the viewer is located at the second position (Yamaoka, When it is determined that the position PE of the eye 7 falls within the movable area 214 in the y-direction and the z-direction, and when the viewing area 12 falls within the movable area 214 in the y-direction, the ideal orientation of the concave mirror 226 is calculated in Step S240 by the rotational driving around the first axis 26c.  Specifically, the ideal orientation of the concave mirror 226 is calculated to be associated with the position PE of the eye 7 calculated in Step S220, assuming that the rotational driving around the second axis 226d is stopped to maintain the initial orientation.  A rotational driving amount of the first axis 26c to put the concave mirror 226 into the ideal orientation is calculated on the basis of a relative position of the eye 7 calculated in Step S220 to the present viewing area 12. Figures 8 and 10, ¶ [0066]) (Yamaoka, In Step S250, the orientation of the concave mirror 226 is adjusted by the rotational driving around the first axis 26c.  The stepping motor 26b that has received the drive signal rotationally drives the concave mirror 226 around the first axis 26c to change the orientation of the concave mirror 226 on the basis of the rotational driving amount of the first axis 26c calculated in Step S240. Figure 10, ¶ [0067]).  
Yamaoka, does not expressly teach
the housing is arranged such that the mounting posture 25of the housing with respect to the mounted portion is adjustable both in a case in which the viewer is located at the driver seat in the vehicle with the right-hand steering wheel and in a case in which the viewer is located at the driver seat in the vehicle with the left-hand steering 30wheel, and
wherein 
the housing comprises a first positioning portion that is formed integrally with the housing and is capable of determining a position of the concave mirror at a position by rotating the concave mirror by a second angle on the reference plane of the housing, the second angle being twice the angle between the normal line of the first central ray on the reference plane 25and the central line of the concave mirror on the reference plane, both in the case in which the viewer is located at the first position and in the case in which the viewer is located at the second position, and 
a casing that accommodates the concave mirror comprises a second positioning portion that is formed integrally with the casing so as to correspond to the first positioning portion and that is capable of adjusting an angle of the concave mirror with respect to the housing by rotating a position of the first positioning portion and a portion of the second positioning portion, both in the case in which the viewer is located at the first position and in the case in which the viewer is located at the second position,
the transmission part rotates in conjunction with rotation of the casing in a portion that is needed for transmitting the video display light.
Miyake (Japanese Pub. No. JP 2015191168 A) teaches a virtual image display device wherein the housing is arranged such that the mounting posture 25of the housing with respect to the mounted portion is adjustable both in a case in which the viewer is located at the driver seat in the vehicle with the right-hand steering wheel and in a case in which the viewer is located at the driver seat in the vehicle with the left-hand steering 30wheel (Miyake, the screen 5 and the mirror 11 are arranged on the turntable 25, and the angle in the horizontal direction can be changed in accordance with the rotation of the turntable 25, Figure 7, ¶ [0026])(Miyake, A driving mechanism 26 is disposed adjacent to the turntable 25 as a means for rotationally driving the turntable 25. Then, the HUD 1 controls the drive mechanism 26 based on the control signal transmitted from the control circuit unit 13, so that it is possible to appropriately rotate the turntable 25 to an arbitrary angle. In particular, in the HUD 1 according to the present embodiment, as will be described later, by driving the turntable 25 in accordance with the position of the head portion of the vehicle occupant 7, the positional relationship between the screen 5, the mirror 11, and the occupant 7 can be appropriately maintained in the 3 positions. Figure 7, ¶ [0028]), 
Miyake continues to teach wherein the transmission part rotates in conjunction with rotation of the casing in a portion that is needed for transmitting the video display light as Miyake teaches a virtual image display device which projects a video output which is formed as a turntable 25 which rotates (Miyake, the screen 5 and the mirror 11 are arranged on the turntable 25, and the angle in the horizontal direction can be changed in accordance with the rotation of the turntable 25, Figure 7, ¶ [0026])(Miyake, A driving mechanism 26 is disposed adjacent to the turntable 25 as a means for rotationally driving the turntable 25. Then, the HUD 1 controls the drive mechanism 26 based on the control signal transmitted from the control circuit unit 13, so that it is possible to appropriately rotate the turntable 25 to an arbitrary angle. In particular, in the HUD 1 according to the present embodiment, as will be described later, by driving the turntable 25 in accordance with the position of the head portion of the vehicle occupant 7, the positional relationship between the screen 5, the mirror 11, and the occupant 7 can be appropriately maintained in the 3 positions. Figure 7, ¶ [0028]).
The combination of Yamaoka and Miyake, teaches the dust-proof sheet housed with the concave mirror and rotates with the mirror as the turntable rotates.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yamaoka’s housing to include Miyake’s rotatable turntable because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Miyake’s rotatable turntable permits additional range of acceptable display areas for the HUD.  This known benefit in Miyake is applicable to Yamaoka’s housing as they both share characteristics and capabilities, namely, they are directed to HUD devices.  Therefore, it would have been recognized that modifying Yamaoka’s housing to include Miyake’s rotatable turntable would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Miyake’s rotatable turntable in HUD devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
Thus, Yamaoka, as modified by Miyake, teaches the housing being a rotatable turntable to adjust for the position of the user in the vehicle.
Yamaoka, as modified by Miyake, does not expressly disclose the display device wherein the viewer is located at a driver seat in the vehicle with the right-hand steering wheel and the left-hand steering wheel, and 
wherein 
the housing comprises a first positioning portion that is formed integrally with the housing and is capable of determining a position of the concave mirror at a position by rotating the concave mirror by a second angle on the reference plane of the housing, the second angle being twice the angle between the normal line of the first central ray on the reference plane 25and the central line of the concave mirror on the reference plane, both in the case in which the viewer is located at the first position and in the case in which the viewer is located at the second position, and 
a casing that accommodates the concave mirror comprises a second positioning portion that is formed integrally with the casing so as to correspond to the first positioning portion and that is capable of adjusting an angle of the concave mirror with respect to the housing by rotating a position of the first positioning portion and a portion of the second positioning portion, both in the case in which the viewer is located at the first position and in the case in which the viewer is located at the second position,
Tohda (U.S. Pub. No. 2014/0368745) teaches an image display device
the right-hand steering wheel (Tohda, a part of the combiner 400 and the optical system in a case where the head up display 10 is mounted on a right steering wheel vehicle and where the direction of the combiner 400 is changed in the leftward direction by an angle of θ. Figure 5, ¶ [0044]), 
the left-hand steering wheel (Tohda, a part of the combiner 400 and the optical system in a case where the head up display 10 is mounted on a left steering wheel vehicle and where the direction of the combiner 400 is changed in the rightward direction by an angle of θ, Figure 7, ¶ [0050]), 
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Miyake’s turntable based display to include Tohda’s left and right steering wheel display configurations because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Tohda’s left and right steering wheel display configurations permits a vehicle display for either the left or right steering wheel configured vehicles.  This known benefit in Tohda is applicable to Miyake’s turntable based display as they both share characteristics and capabilities, namely, they are directed to vehicle display devices.  Therefore, it would have been recognized that modifying Miyake’s turntable based display to include Tohda’s left and right steering wheel display configurations would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Tohda’s left and right steering wheel display configurations in vehicle display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
Thus, Yamaoka, as modified by Miyake and Tohda, teaches the turntable to adjust to the placement of the steering wheel.
The cited prior art does not teach wherein 
the housing comprises a first positioning portion that is formed integrally with the housing and is capable of determining a position of the concave mirror at a position by rotating the concave mirror by a second angle on the reference plane of the housing, the second angle being twice the angle between the normal line of the first central ray on the reference plane 25and the central line of the concave mirror on the reference plane, both in the case in which the viewer is located at the first position and in the case in which the viewer is located at the second position, and 
a casing that accommodates the concave mirror comprises a second positioning portion that is formed integrally with the casing so as to correspond to the first positioning portion and that is capable of adjusting an angle of the concave mirror with respect to the housing by rotating a position of the first positioning portion and a portion of the second positioning portion, both in the case in which the viewer is located at the first position and in the case in which the viewer is located at the second position,
Examiner found the remarks filed 15 July 2022 persuasive in regards to the amended limitations cited.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 2-5, these claims are allowable as they depend upon allowable independent claim 1.

As to independent claim 8, Yamaoka (U.S. Pub. No. 2016/0320624) discloses a method of installing a display device (Yamaoka, HUD device 100, Figures 1 and 2) including:
a display (Yamaoka, projector 22, Figures 1 and 2) configured to display a video (Yamaoka, The projector 22 is a liquid crystal projector transmitting a light from an internal light source through a liquid crystal panel 22a on a surface of the projector 22 to form an image, and projects a light of the image toward the plane mirror 24 as an optical beam. Figure 2, ¶ [0026]); 
a concave mirror (Yamaoka, concave mirror 26, Figure 2) configured to reflect a video display 5light of the video displayed on the display toward a reflection part (Yamaoka, windshield 3, Figures 1 and 2) that is formed in a curved shape and that faces a viewer (Yamaoka, the image projected by the HUD device 100 is visually recognized as a virtual image 10 by occupant's eye 7 in a viewing area 12 in an interior of the vehicle 1.  In other words, a light of the image reflected on the windshield 3 reaches the position of the occupant's eye 7, and the occupant perceives the light. Figures 1 and 2, ¶ [0022]) (Yamaoka, the concave mirror 26 reflects the light of the image from the plane mirror 24 toward the windshield 3 of the vehicle 1 located above the HUD device 100 through the dust-proof sheet 28. Figure 2, ¶ [0028]); and 
a housing in which the display and the concave mirror are assembled (Yamaoka, a housing 40 that houses the optical system 20 to transmit the light of the image from the concave mirror 26 toward the windshield 3 of the vehicle 1 Figure 1, ¶ [0030])(Yamaoka, the optical system 20 includes a projector 22, a plane mirror 24, a concave mirror 26, and a dust-proof sheet 28. Figure 1, ¶ [0025]), 
a transmission part (Yamaoka, dust-proof sheet 28, Figures 1 and 3) that is formed in a rectangular shape (Yamaoka, dust-proof sheet 28 is formed into a plate shape, Figure 3, ¶ [0030]) and arranged above the concave mirror (Yamaoka, concave mirror 26, Figures 1-3) and transmits the video display light that is 15reflected by the concave mirror and travels toward the reflection part (Yamaoka, the concave mirror 26 reflects the light of the image from the plane mirror 24 toward the windshield 3 of the vehicle 1 located above the HUD device 100 through the dust-proof sheet 28. Figure 2, ¶ [0028]), As shown in figure 3 of Yamaoka, the dust-proof sheet 28 has a rectangular shape within the housing 40.
the method comprising: 
adjusting an angle of the concave mirror by rotating the concave mirror by a second certain angle with reference to the reference plane of the housing, the second certain 30angle being twice an angle between a normal line of the first central ray on the reference plane of the housing and a central line of the concave mirror on the reference plane both in the case in which the viewer is located at the first position and in the case in which that viewer is located at the second position, (Yamaoka, When it is determined that the position PE of the eye 7 falls within the movable area 214 in the y-direction and the z-direction, and when the viewing area 12 falls within the movable area 214 in the y-direction, the ideal orientation of the concave mirror 226 is calculated in Step S240 by the rotational driving around the first axis 26c.  Specifically, the ideal orientation of the concave mirror 226 is calculated to be associated with the position PE of the eye 7 calculated in Step S220, assuming that the rotational driving around the second axis 226d is stopped to maintain the initial orientation.  A rotational driving amount of the first axis 26c to put the concave mirror 226 into the ideal orientation is calculated on the basis of a relative position of the eye 7 calculated in Step S220 to the present viewing area 12. Figures 8 and 10, ¶ [0066]) (Yamaoka, In Step S250, the orientation of the concave mirror 226 is adjusted by the rotational driving around the first axis 26c.  The stepping motor 26b that has received the drive signal rotationally drives the concave mirror 226 around the first axis 26c to change the orientation of the concave mirror 226 on the basis of the rotational driving amount of the first axis 26c calculated in Step S240. Figure 10, ¶ [0067]).
Yamaoka does not expressly teach
adjusting a mounting posture of the housing to a 15posture by rotating the housing by a first angle with respect to a mounted portion, the first angle being twice an angle between a first central ray of the video display light of the video displayed on the display and a second central ray that is reflected by the 20reflection part and reaches the viewer, both in a case in which the viewer is located at a first position which is a driver seat in a vehicle with a right-hand steering wheel and in which the viewer faces the reflection part that is formed in the curved shape with a symmetric curvature with respect to a symmetric surface, and in a case in which the viewer is 25located at a second position which is a driver seat in a vehicle with the left-hand steering wheel, 
wherein 
the housing comprises a first positioning portion that is formed integrally with the housing and is capable of determining a position of the concave mirror at a position by rotating the concave mirror by a second angle on the reference plane of the housing, the second angle being twice the angle between the normal line of the first central ray on the reference plane 25and the central line of the concave mirror on the reference plane, both in the case in which the viewer is located at the first position and in the case in which the viewer is located at the second position, and 
a casing that accommodates the concave mirror comprises a second positioning portion that is formed integrally with the casing so as to correspond to the first positioning portion and that is capable of adjusting an angle of the concave mirror with respect to the housing by rotating a position of the first positioning portion and a portion of the second positioning portion, both in the case in which the viewer is located at the first position and in the case in which the viewer is located at the second position,
rotating the transmission part in conjunction with rotation of the casing in a portion that is needed for transmitting the video display light.
Miyake (Japanese Pub. No. JP 2015191168 A) teaches a virtual image display device which projects a video output
adjusting a mounting posture of the housing to a 15posture by rotating the housing by a first angle with respect to a mounted portion, the first angle being twice an angle between a first central ray of the video display light of the video displayed on the display and a second central ray that is reflected by the 20reflection part and reaches the viewer, both in a case in which the viewer is located at a first position which is a driver seat in a vehicle with a right-hand steering wheel and in which the viewer faces the reflection part that is formed in the curved shape with a symmetric curvature with respect to a symmetric surface, and in a case in which the viewer is 25located at a second position which is a driver seat in a vehicle with the left-hand steering wheel (Miyake, the screen 5 and the mirror 11 are arranged on the turntable 25, and the angle in the horizontal direction can be changed in accordance with the rotation of the turntable 25, Figure 7, ¶ [0026])(Miyake, A driving mechanism 26 is disposed adjacent to the turntable 25 as a means for rotationally driving the turntable 25. Then, the HUD 1 controls the drive mechanism 26 based on the control signal transmitted from the control circuit unit 13, so that it is possible to appropriately rotate the turntable 25 to an arbitrary angle. In particular, in the HUD 1 according to the present embodiment, as will be described later, by driving the turntable 25 in accordance with the position of the head portion of the vehicle occupant 7, the positional relationship between the screen 5, the mirror 11, and the occupant 7 can be appropriately maintained in the 3 positions. Figure 7, ¶ [0028]).
Miyake continues to teach wherein rotating the transmission part in conjunction with rotation of the casing in a portion that is needed for transmitting the video display light as Miyake teaches a virtual image display device which projects a video output which is formed as a turntable 25 which rotates (Miyake, the screen 5 and the mirror 11 are arranged on the turntable 25, and the angle in the horizontal direction can be changed in accordance with the rotation of the turntable 25, Figure 7, ¶ [0026])(Miyake, A driving mechanism 26 is disposed adjacent to the turntable 25 as a means for rotationally driving the turntable 25. Then, the HUD 1 controls the drive mechanism 26 based on the control signal transmitted from the control circuit unit 13, so that it is possible to appropriately rotate the turntable 25 to an arbitrary angle. In particular, in the HUD 1 according to the present embodiment, as will be described later, by driving the turntable 25 in accordance with the position of the head portion of the vehicle occupant 7, the positional relationship between the screen 5, the mirror 11, and the occupant 7 can be appropriately maintained in the 3 positions. Figure 7, ¶ [0028]).
The combination of Yamaoka and Miyake, teaches the dust-proof sheet housed with the concave mirror and rotates with the mirror as the turntable rotates.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yamaoka’s housing to include Miyake’s rotatable turntable because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Miyake’s rotatable turntable permits additional range of acceptable display areas for the HUD.  This known benefit in Miyake is applicable to Yamaoka’s housing as they both share characteristics and capabilities, namely, they are directed to HUD devices.  Therefore, it would have been recognized that modifying Yamaoka’s housing to include Miyake’s rotatable turntable would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Miyake’s rotatable turntable in HUD devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
Thus, Yamaoka, as modified by Miyake, teaches the housing being a rotatable turntable to adjust for the position of the user in the vehicle.
	Yamaoka, as modified by Miyake, does not expressly teach
which is a driver seat in a vehicle with a right-hand steering wheel
which is a driver seat in a vehicle with the left-hand steering wheel
wherein 
the housing comprises a first positioning portion that is formed integrally with the housing and is capable of determining a position of the concave mirror at a position by rotating the concave mirror by a second angle on the reference plane of the housing, the second angle being twice the angle between the normal line of the first central ray on the reference plane 25and the central line of the concave mirror on the reference plane, both in the case in which the viewer is located at the first position and in the case in which the viewer is located at the second position, and 
a casing that accommodates the concave mirror comprises a second positioning portion that is formed integrally with the casing so as to correspond to the first positioning portion and that is capable of adjusting an angle of the concave mirror with respect to the housing by rotating a position of the first positioning portion and a portion of the second positioning portion, both in the case in which the viewer is located at the first position and in the case in which the viewer is located at the second position,
Tohda (U.S. Pub. No. 2014/0368745) teaches an image display device
a driver seat in a vehicle with a right-hand steering wheel
 (Tohda, a part of the combiner 400 and the optical system in a case where the head up display 10 is mounted on a right steering wheel vehicle and where the direction of the combiner 400 is changed in the leftward direction by an angle of θ. Figure 5, ¶ [0044]), 
a driver seat in a vehicle with the left-hand steering wheel
 (Tohda, a part of the combiner 400 and the optical system in a case where the head up display 10 is mounted on a left steering wheel vehicle and where the direction of the combiner 400 is changed in the rightward direction by an angle of θ, Figure 7, ¶ [0050]), 
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Miyake’s turntable based display to include Tohda’s left and right steering wheel display configurations because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Tohda’s left and right steering wheel display configurations permits a vehicle display for either the left or right steering wheel configured vehicles.  This known benefit in Tohda is applicable to Miyake’s turntable based display as they both share characteristics and capabilities, namely, they are directed to vehicle display devices.  Therefore, it would have been recognized that modifying Miyake’s turntable based display to include Tohda’s left and right steering wheel display configurations would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Tohda’s left and right steering wheel display configurations in vehicle display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
Thus, Yamaoka, as modified by Miyake and Tohda, teaches the turntable to adjust to the placement of the steering wheel.
The cited prior art does not teach wherein 
the housing comprises a first positioning portion that is formed integrally with the housing and is capable of determining a position of the concave mirror at a position by rotating the concave mirror by a second angle on the reference plane of the housing, the second angle being twice the angle between the normal line of the first central ray on the reference plane 25and the central line of the concave mirror on the reference plane, both in the case in which the viewer is located at the first position and in the case in which the viewer is located at the second position, and 
a casing that accommodates the concave mirror comprises a second positioning portion that is formed integrally with the casing so as to correspond to the first positioning portion and that is capable of adjusting an angle of the concave mirror with respect to the housing by rotating a position of the first positioning portion and a portion of the second positioning portion, both in the case in which the viewer is located at the first position and in the case in which the viewer is located at the second position,
Examiner found the remarks filed 15 July 2022 persuasive in regards to the amended limitations cited.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691